     Case 1:17-cr-00090-DAD-SKO Document 89 Filed 01/15/21 Page 1 of 2


 1   LAW OFFICE OF JAY A. NELSON
     JAY A. NELSON, CA Bar No. 258431
 2   637 SW Keck Drive, No. 415
 3   McMinnville, OR 97128
     Telephone: 503.857.0873
 4
     Attorney for Defendant/Appellant
 5   MARCELA HEREDIA
 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9
      UNITED STATES OF AMERICA,               USDC No. 1:17-cr-00090-DAD-SKO-1
10                                            USCA No. 20-10416
                       Plaintiff/Appellee,
11
                                              STIPULATION GRANTING APPELLATE
12           v.                               COUNSEL ACCESS TO SEALED
                                              RECORDS; ORDER
13    MARCELA HEREDIA,

14                     Defendant/Appellant.

15

16

17

18

19

20

21

22

23

24

25

26
                                              1       UNSEALING STIPULATION AND
27                                                                        ORDER

28
     Case 1:17-cr-00090-DAD-SKO Document 89 Filed 01/15/21 Page 2 of 2


 1          IT IS HEREBY STIPULATED, by and between the undersigned, subject to the approval
 2   of the Court, that the following materials, which are currently under seal in whole or in part, shall
 3
     be unsealed for the limited purpose of providing them to Defendant/Appellant Marcela Heredia’s
 4
     appellate counsel of record, Jay A. Nelson, and for no other purpose, by the clerk of the court
 5
     and/or court reporter in the above-captioned case:
 6

 7      •   Reporter’s transcripts of hearings held 4/29/19 and 5/20/19; and

 8      •   ECF Nos. 2, 3, 9, 32, 56-1, and 57-1.

 9          IT IS FURTHER STIPULATED that the foregoing materials shall be unsealed only for
10
     the limited purpose of providing them to attorney Jay A. Nelson, that these materials shall remain
11
     sealed for all other purposes, including from the public, and that any submission of these
12
     materials to the Court of Appeals shall be made under seal absent further Court order.
13
            IT IS SO STIPULATED.
14

15   DATED: January 15, 2021                        /s/ Jay A. Nelson
                                                    JAY A. NELSON
16                                                  Attorney for Marcela Heredia
17   DATED: January 15, 2021                        /s/ Laura D. Withers
                                                    LAURA D. WITHERS
18
                                                    Assistant United States Attorney
19
            IT IS SO ORDERED.
20

21   IT IS SO ORDERED.
22
        Dated:     January 15, 2021
23                                                        UNITED STATES DISTRICT JUDGE
24

25

26
                                                        2           UNSEALING STIPULATION AND
27                                                                                      ORDER

28
